DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are pending in the application (Preliminary amendment filed 21 August 2020).

Priority
This application is a 371 of PCT/US2018/024191 filed 03/23/2018 which claims the benefit of 62/476,605 filed 03/24/2017. The priority accorded is 03/24/2017.

Claim Objections
Claims 14 and 38 are objected to because of the following informalities: In claim 14 the recitation ‘has the structure of formula X’ should be replaced by ‘is formula X’. The recitation ‘structure of’ is seen in other claims too. In claim 38, the preamble should read ‘The method of’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-9, 13 and 43-52 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter 
The instant claims are directed to a method for preparing drug linker compound intermediates of formula VID (claim 1), VIIE (claim 43). Dependent claims recite limitations regarding the substitutions and structural formulas for the drug unit.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in 
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art.  For claims 1, 4-5, 7-9, 13 and 43-52, each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.

Second, how does the scope of the claims compare to the scope of the disclosure?  The genus A and B, the drug unit D being broad, the lack of a clear definition for t in claim 43 and enormous number of substitutions in some of the dependent claims is broader than what is supported in the disclosure.  
Third, the factors need to be considered, with the most relevant factors discussed below.
Reduction to Practice:  The method reduced to practice in the instant specification shows the preparation of the compounds having a single glucuronic acid moiety attached to an anthracycline, PBD drugs (as in claim 32), camptothecin and auristatin via the recited self-immolative linker and having the connector unit and moiety Q with an amino functional group.
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is high.  Applicant’s disclosure of the above examples is not representative of the broad use of the compounds having all of the substitutions including the drugs as broadly recited in the instant claims.  Rather, one can only draw conclusions for the method of preparation of the compounds having a single glucuronic acid moiety attached to an anthracycline, PBD drugs (as in claim 32), 
Disclosure of Drawings or Structural Chemical Formulas: The structural formulas VID and VIIE have several substitutions several of which are broadly defined and several having Markush members recited. This encompasses several compounds with different structures, and properties which may affect reactivity.
Having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose enough representative examples for the full breadth of claimed method of preparation.  Thus, one of ordinary skill in the art would be led to conclude that Applicants were not in possession of the claimed invention at the time the application was filed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Q is defined as a suitably protected OH, SH or amino group. Suitable protecting group is defined as those previously described for protecting functional groups (para 0066). Para 0065 defines a protecting group and cites Greene’s reference which is the standard 1 and for R6.The subscript t in formula (VID) is defined as being 0. If t is 0 then the part enclosed by the parentheses is not there, which leaves only B and Q bonded to each other. If subscript t in formula (VID) is 2-4 it is not clear how the part within the parentheses is attached to each repeating unit. When t is 2-4, is each one of the repeating units within parentheses directly attached to the moiety B? This leads to valency problems for the moiety B. T* is defined as an optionally substituted nitrogen of an amine functional group capable of forming a carbamate functional group. Carbamate is derived from an amine or a substituted amine functional group. It is not clear what applicant intends by reciting an amine functional group capable of forming a carbamate functional group.
	Claim 13 recites the notation PBD. It is not clear what this means. Even though a definition is not seen, para 0772 in the specification mentions pyrrolobenzodiazepine for the notation. The expansion ‘pyrrolobenzodiazepine’ followed by the notation within parentheses should be recited in claim 13 to clarify what is intended as this is the first occurrence.
The recitation ‘in particular’ in claim 14, in the definition of R2’, renders the claim indefinite because it is unclear whether the limitations after the said terms are part of the claimed invention.
In claim 15, in the definition for Xa (below formula (XIV)) the recitation ‘selected from the group comprising’ is seen. Because of the use of the open-ended language  comprising, it is not clear what else can be present in addition to the substitutions recited, in this and all other claims in which the said recitation appears. The recitation ‘in particular’ in claim 15, in the 2’, renders the claim indefinite because it is unclear whether the limitations after the said terms are part of the claimed invention. This recitation is also seen in the definition for R2”. R” is defined as one or more optional substituents. However, the substitutions are not defined. The metes and bounds for R” is unclear.
In claim 36 it is not clear what applicant intends by the recitation ‘incorporates the structure of’. This also applies to claims 39 and 60. Applicant may consider rewording it as ‘wherein the anthracycline drug unit is selected from the group consisting of’. In claim 39, last line, applicant may consider rewording the recitation ‘wherein –NH2 is the site of incorporation’ as ‘wherein the camptothecin is attached via the –NH2 group’.
In claim 43, for formula VIIC, for subscript t, it recites ‘as defined for formula VIIE’. In formula VIIE the subscript t is not defined. It is mentioned only with regard to the presence of the substitution B as a proviso. A clear definition for t is not seen in the claim. If subscript t in formula (VID) is greater than 1 it is not clear how the part within the parentheses is attached to each repeating unit. Moreover, below formula VIID it is recited that variable groups are as previously defined by formula VIIIC. There is no formula VIIIC in claim 43 or in any of the previous claims. If applicant intends formula VIIC, formula VIIC refers back to formula VIIE. There is no clear definition for t in formula VIIE. The claim as a whole is unclear.
Claim 49 recites aqueous-containing solution. Does applicant intend an aqueous solution of LiOH?
Claim 50 recites the limitation "Z1" in claim 49.  Claim 49 depends from claim 43. There is insufficient antecedent basis for this limitation in the claim. This also applies to claim 51.
	Claim 53 recites precursor thereof in the definition for Xa. The metes and bounds of the term precursor is unclear and renders the claim indefinite.
’’, renders the claim indefinite because it is unclear whether the limitations after the said terms are part of the claimed invention. Limitations within parentheses is also seen in the same definition. It is not clear if these are part of the claim. If they are part of the claim then the parentheses should be removed.
Claim 58 recites the limitation "Formula IE" in claim 43.  There is insufficient antecedent basis for this limitation in the claim. This also applies to claims 61, 64 and 66.
In claim 63 it is not clear what ‘camptothecin drug incorporated into the camptothecin drug unit’ means. The recitation ‘wherein –NH2 is the site of incorporation’ should be changed to ‘wherein the camptothecin is attached through the –NH2 group”.
Claim 67 recites limitations within parentheses. It is not clear if these are part of the claim. If they are part of the claim then the parentheses should be removed.
In claim 69 it is not clear what an acidic aqueous-containing solvent means. Z3 is defined as a suitable amino activating agent. Does applicant intend Z3 to be an amino protecting group since it is the one that is removed in formula IIIF to get formula III?
Applicant is requested to thoroughly check the recitation in all the claims and make corrections where appropriate.
Claims 4-5, 7-9, 26, 33-35, 37, 38, 40-42, 44-48, 55-56, 59, 65, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).


Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 9, 12 and 18 of copending Application No. 16/088,235 (‘235).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

The copending claims of ‘235 are drawn to a method of preparing drug linker intermediate compound of formula ID (claim 1). Claims 3, 9, 12 and 18 recite limitations regarding the starting material, the drug auristatin, the specific substitution for Z1 in formulas IIC and IID and the Grignard reagents.
The copending claims of ‘235 differ from the instant claims in that the instant claims are drawn to compounds that have a DNA minor groove binder, a DNA damaging agent or a DNA replication inhibitor, whereas the compounds in ‘235 have auristatin as the drug unit. 
Although the claims of '235 teach intermediates having a different drug moiety, one of ordinary skill in the art would readily recognize that the method of preparation taught by '235 comprising the selective ester hydrolysis in the glucuronic acid moiety using the claimed Grignard reagents could be employed in the instant invention with a reasonable expectation of success since the instant compounds are structurally very close except for the drug unit and hydrolysis of the ester on the glucuronic acid is the same and is also carried out on the glucuronic acid moiety having ester substitution. 
  In the instant case ‘235 teaches performing each of the steps applicant claims.  Although the claims of '235 employs a different drug unit, one of ordinary skill in the art would readily recognize that the scheme taught by '235 could be employed in the instant method with a reasonable expectation of success.  The use of known members of classes of reagents in reactions to make the same type of modifications taught in the prior art is not seen to render the instantly .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Pending claims 1, 4-5, 7-9, 13-15, 26 and 32-69 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623